Citation Nr: 1446290	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-49 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Regional Office (RO) in San Diego, California.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Veteran claims service connection for sleep apnea and has stated that he first experienced symptoms such as tiredness and loud snoring during service in 1991 while stationed in Germany.  No examination has been provided to determine whether any current sleep apnea is related to service.  In addition, the Veteran has recently established service connection for chronic sinusitis and he is service-connected for allergic rhinitis.  There is no opinion of record addressing whether sleep apnea is due to or aggravated by those service-connected disabilities.  Therefore, the claim must be remanded to seek an opinion.  38 C.F.R. § 3.159(c) (2013).

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the etiology of sleep apnea.  The examiner must review the record and should note that review in the report.  The examiner must consider the Veteran's contentions that he first experienced tiredness and loud snoring in 1991 while in service.  Specifically the examiner should provide the following information:

(a)  Is a diagnosis of sleep apnea warranted?

(b)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea was present in service?

(c)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea is related to service or to any event, disease, or injury during service?

(d)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea is due to or the result of allergic rhinitis or chronic sinusitis or any other service-connected disability?

(e)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by allergic rhinitis or chronic sinusitis or any other service-connected disability?

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


